l

10
11
12
13
14
15
16
17
18
19
20
21
0)
23
24
25
26
27
28

 

 

 

 

Case 3:16-cv-00634-MMD-CBC Document 68 Filed 08/22/19 Page 1 of 3

AARON D. FORD | FLED
Attorney General ENTERED
DOUGLAS R. RANDS, Bar No. 3572
Senior Deputy Attorney General
State of Nevada Sonat
Public Safety Division AUG 23 268
100 N. Carson Street
C City, N 7 Ls
To 7) BA CLERK US DISTRICT COURT

-mail: DISTRICT OF NEVADA
E-mail: drands@ag.nv.gov se DEPUTY

 

 

i
}
{
i
|

 

 

Attorneys for Defendants
David Carpenter, Pamela Feil,
and Jason O'Dea

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA Np » Fe_
RICHARD WEDDLE, VE
Case No. 3:16-cv-00634-MMD-CBC
Plaintiff,
MOTION FOR EXTENSION OF TIME TO
vs, RESPOND TO DISCOVERY (FIRST REQUEST)

ISIDRO BACA, et al.,

Defendants.

 

Defendants David Carpenter, Pamela Feil, and Jason O’Dea, by and through counsel, Aaron D.
Ford, Attorney General of the State of Nevada, and Douglas R. Rands, Senior Deputy Attorney
General, hereby hereby submit their Motion for Extension of Time to File Responses to Plaintiffs
Discovery requests. (First Request). This Motion is based on Federal Rule of Civil Procedure
6(b)(1)(A), the following Memorandum of Points and Authorities, and all papers and pleadings on file
in this action.

MEMORANDUM OF POINTS AND AUTHORITIES

I. ARGUMENT

Defendants respectfully request an extension of time from the current deadline (August 22,
2019) to respond to Plaintiff's Discovery in this case. Plaintiff has served multiple requests for
admissions on the Defendants. The Court previously granted an extension of time to reply to other
discovery requests in this matter. The new due date for that discovery would be September 23, 2019.
The Defendants respectfully request an extension, until that date, for responses to the Requests for

Admissions.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 3:16-cv-00634-MMD-CBC Document 68 Filed 08/22/19 Page 2 of 3

Defense counsel submits that this Division has experienced a wave of recent retirements and
departures. Although the Division is depleted, new Deputy Attorneys General (DAGs) have arrived to
help restore normal functionality. However, the Division is still attempting to catch up on all the cases.
Defense counsel respectfully requests this extension to accommodate the new arrivals and the Division
during this transition period. Additionally, Counsel is preparing for a Jury Trial in front of Judge Du
which is set to commence on Tuesday, September 10, 2019, which is further stretching the resources of
this office.

Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as follows:

When an act may or must be done within a specified time, the court may,
for good cause, extend the time: (A) with or without motion or notice if
the court acts, or if a request is made, before the original time or its
extension expires; or (B) on motion made after the time has expired if the
party failed to act because of excusable neglect.

Defendants’ request is timely and will not hinder or prejudice Plaintiff's case, but will allow for a
thorough opportunity to respond to the discovery requests. The requested extension of time should
permit the parties time to adequately research draft, and submit discovery in this case. Defendants
assert that the requisite good cause is present to warrant the requested extension of time. Therefore, the
Defendants request an extension, until September 23, 2019, to respond to Plaintiff's requests for
admissions.
DATED this 22nd day of August, 2019.
AARON D. FORD
Attorney General

i f|

By: tert / 6
DOUGLAS R. RANDS, Bar No. 3572
Senior Deputy Attorney General

Attorneys for Defendants

   

SO ORDERED

      

f

S MAGIS{RATE JUDGE
DATED 6 25/ 29

 

 
10
1]
12
13
14
IS

ej
18
19
20
21
Le
23
24
25
26
27
28

 

 

Case 3:16-cv-00634-MMD-CBC Document 68 Filed 08/22/19 Page 3 of 3

CERTIFICATE OF SERVICE
I certify that I am an employee of the Office of the Attorney General, State of Nevada, and that
on this 22nd day of August, 2019, I caused to be deposited for mailing a true and correct copy of the
foregoing, MOTION FOR EXTENSION OF TIME TO RESPOND TO DISCOVERY (FIRST
REQUEST), to the following:

Richard Weddle, #85306
High Desert State Prison
P.O. Box 650

Indian Springs, NV 89070

y “D>

QW Aga
Awelmployee ofthe
Office of the Attorney General

  
 

 

 
 

Case 3:16-cv-00634-MMD-CBC Document 68-1 Filed 08/22/19 Page 1 of 2

DECLARATION

DOUGLAS R. RANDS

DECLARATION
10
1
12
13
14
15
16
17
18
19
20
21
a
23
24
25
26
27
28

 

 

 

Case 3:16-cv-00634-MMD-CBC Document 68-1 Filed 08/22/19 Page 2 of 2

DECLARATION OF DOUGLAS R. RANDS

l. I, Douglas R. Rands, am over the age of 18 and am otherwise fully competent to testify
to the facts contained in this declaration.

Z, The statements contained in this declaration, except where otherwise indicated to be
upon information and belief, are based on my personal knowledge and experience.

2s I am an Attorney licensed to practice law in the Federal District Court for the District of
Nevada.

4. In connection with the filing of this declaration, I submit this declaration in support of
Defendant’s Motion for Extension of time in the matter entitled Weddle v Baca,, et al., currently

pending in the United States District Court, District of Nevada as Case No. 3:16-CV-00634-MMD-

CBC,

5. Defense counsel has recently been reassigned this matter from another
attorney.

6. I am in the process of preparing for a Jury Trial in this Court. I am scheduled,

be second chair on a trial in the United States District Court for the District of Nevada.

7. This week, I am involved in trial preparation, which will take additional time in the next
weeks to be fully prepared.

8. Defense counsel also submits that this Division has experienced a wave of
recent retirements and departures. Although the Division is depleted, new Deputy
Attorneys General (DAGs) should be arriving in early August to help restore normal
functionality.

FURTHER I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing is
true and correct.

EXECUTED this 22nd day of August, 2019

Douglas R. Rands

 

 

 
